7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY, Plaintiff-Appellant,v.WINSTON-SALEM POLICE DEPARTMENT;  Officer Newson;  OfficerCobb; Officer Spann;  Alcohol, Tobacco & FireOfficers & Agents;  Officer Patrick,Defendants-Appellees.Betty Jean MURPHY, Plaintiff-Appellant,v.WINSTON-SALEM POLICE DEPARTMENT;  Officer Newson;  OfficerCobb; Officer Spann;  Alcohol, Tobacco & FireOfficers & Agents;  Officer Patrick,Defendants-Appellees.
Nos. 93-6242, 93-6244.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1993.Decided:  September 16, 1993.

Appeals from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., Chief District Judge;  Paul Trevor Sharp, Magistrate Judge.  (CA-91-427-6)
Betty Jean Murphy, Appellant Pro Se.
Roddey Miller Ligon, Jr., Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina;  Mary Claire McNaught, Winston-Salem Police Department, Winston-Salem, North Carolina;  Benjamin H. White, Jr., United States Attorney, Greensboro, North Carolina, for Appellees.
M.D.N.C.
DISMISSED IN NO. 93-6242 AND AFFIRMED IN NO. 93-6244.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Betty Jean Murphy appeals the district court's order dismissing this action brought under 42 U.S.C. § 1983 (1988).  Murphy's case was referred to a magistrate judge pursuant to 28 U.S.C.s 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Murphy that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Murphy failed to object to the magistrate judge's recommendation.  Instead, Murphy attempted to appeal the magistrate judge's determination directly to this Court.  (No. 93-6242).  Murphy also noted an appeal from the district court's final order adopting the magistrate judge's recommendations.  (No. 93-6244).


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985);   United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);   see also Thomas v. Arn, 474 U.S. 140 (1985).  Murphy has waived appellate review by failing to file objections after receiving proper notice.  This Court has no jurisdiction to review a magistrate judge's recommendations before their adoption by the district court.  We accordingly dismiss case No. 93-6242 and affirm the judgment of the district court in case No. 93-6244.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-6242-DISMISSED No. 93-6244-AFFIRMED